The opinion of the court was delivered by
Beasley, C. J.
This controversy comes before the court in a double aspect. There are two appeals, one from the final decree and the other from an interlocutory order.
I shall dispose of the former of these appeals with the remark that, in my opinion, the decree embraced in it should be affirmed, and that the reasons which have influenced me in arriving at that result, are those so clearly expressed by the vice-chancellor in his opinion.
*326'With respect to the interlocutory order, I think that appeal should be dismissed, on the ground that the order in question is not subject to an appeal. The proceeding to. which it appertained was this : At the inception of the suit an injunction had been issued, forbidding the appellant from collecting or receiving any part of the money secured by a certain mortgage that formed the subject of the suit, and it being alleged that this injunction had been disobeyed by the appellant, and a petition being filed containing such an accusation, and the appellant having presented, by way of reply, his own affidavit and the affidavits of other persons, and the matter having been formally heard, the appellant was found to be in contempt by reason of his disobedience to such injunction, inasmuch as it appeared that he had received a certain sum of money in part payment of the before-mentioned bond and mortgage. The order of the vice-chancellor was, that he should give a well-secured bond to refund such moneys in the event of the final success of the complainant in this suit, and that the question of what punishment should be inflicted for the contempt in question should stand over till the making of the final decree. . It is this order which has been appealed from, and, to show that it is not the subject of appeal, it is necessary only to refer to the case of Coryell v. Holcombe, 1 Stock. 650.
The latter appeal should be dismissed.
Appeal unanimously dismissed.